         Case 3:18-cv-00616-MPS Document 147 Filed 04/09/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

NEELU PAL,                          :                         CIV. NO.3:18cv-00616(MPS)
     Plaintiff,                     :
vs.                                 :
                                    :
ROBERT CIPOLLA, ROBERT SMALDONE,    :
MICHAEL TYLER, SCOTT SEAR,          :
DANIEL MONAHAN, RICHARD JANES,      :
TOWN OF WILTON, DOE DEFENDANTS A-X; :                         APRIL 9, 2020
     Defendants.

                       DANIEL MONAHAN AND RICHARD JANES’S
                         MOTION FOR SUMMARY JUDGMENT

        Pursuant to Rule 56(b) of the Federal Rules of Civil Procedure and Local Rule 56(a)1, the

defendants, Daniel Monahan and Richard Janes (hereinafter the “EMS defendants”), move for

summary judgment on all of the plaintiff’s claims asserted against them in this matter. As is

more fully set forth in the accompanying Memorandum of Law, Statement of Undisputed Facts,

and supporting exhibits, the EMS defendants are entitled to judgment as a matter of law on all of

plaintiff’s claims against them because, based on the undisputed facts, no genuine issues of

material fact exist.

        The plaintiff, Neelu Pal (“plaintiff”), has made several allegations against all defendants

in this case, but it is unclear from the structure of her Amended Complaint exactly which counts

are alleged against the EMS defendants. A reading of the alleged factual basis of the Plaintiff’s

Amended Complaint, however, makes clear that she is only making three state law based claims

against the EMS defendants: assault and battery, intentional infliction of emotional distress, and

negligent infliction of emotional distress. To the extent that the Plaintiff’s Amended Complaint

is read to apply her Federal Law claims and any of the other state claims against the EMS

defendants, the EMS defendant expressly adopt the arguments made in the Motion for Summary




                                                 1
         Case 3:18-cv-00616-MPS Document 147 Filed 04/09/20 Page 2 of 4




Judgment filed by the co-defendants, Robert Cipolla, Robert Smaldone, Michael Tyler, Scott

Sear, and the Town of Wilton, and the arguments made therein are expressly incorporated herein

by reference.

       For the reasons set forth in the attached Memorandum of Law, the EMS defendants

respectfully request that the Court enter summary judgment in their favor with respect to

plaintiff’s claims against them.



                                             THE DEFENDANTS
                                             DANIEL MONAHAN
                                             RICHARD JANES

                                             BY:    /s/ Patrick M. Mullins
                                                    Patrick M. Mullins (ct 13200)
                                                    COTTER, COTTER & MULLINS, LLC
                                                    6515 Main Street
                                                    Second Floor, Suite 10
                                                    Trumbull, CT 06611
                                                    Telephone: (203) 331-0774
                                                    pmullins@ccmvlaw.com




                                                2
 Case 3:18-cv-00616-MPS Document 147 Filed 04/09/20 Page 3 of 4




                                   ORDER

The foregoing Motion, having been heard by the Court, is hereby Ordered:

                                           GRANTED/DENIED
                                           BY THE COURT,

                                           _______________________________
                                           JUDGE/CLERK




                                       3
         Case 3:18-cv-00616-MPS Document 147 Filed 04/09/20 Page 4 of 4




                                       CERTIFICATION

       I hereby certify that on April 9, 2020, a copy of the foregoing was filed electronically and

served by mail and/or e-mail on anyone unable to accept electronic filing. Notice of this filing

will be sent by email to all parties by operation of the Court’s electronic filing system or by mail

to anyone unable to accept electronic filing.

       Parties may access this filing through the Court’s system.



                                                /s/ Patrick M. Mullins
                                                Patrick M. Mullins




                                                   4
